Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered January 7, 1997, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 12V2 to 25 years, unanimously affirmed.
Although defense counsel controverted the claims made in defendant’s pro se motion to withdraw his plea of guilty, defendant’s right to effective assistance of counsel was not adversely affected since it is clear from the record that the court considered and denied defendant’s meritless motion *668without being influenced by counsel’s remarks (see, People v Rodriguez, 189 AD2d 684, lv denied 81 NY2d 892).
The record establishes that defendant voluntarily, knowingly and intelligently waived his right to appeal the sentence imposed and is now foreclosed from arguing that his sentence is excessive (People v Seaberg, 74 NY2d 1). In any event, we perceive no abuse of sentencing discretion. Concur — Tom, J. P., Mazzarelli, Andrias and Saxe, JJ.